Citation Nr: 1542819	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  06-30 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In addition to the claim on appeal, the Veteran submitted a timely appeal with respect to the issues of entitlement to service connection for hepatitis C, pruritis, and liver cancer.  In a May 2015 rating decision, the RO granted service connection for hepatitis C with pruritis and liver cancer.  As such, the Board finds these issues are no longer for appellate review.


FINDING OF FACT

The probative, competent evidence does not demonstrate that the Veteran has chronic fatigue syndrome; rather, the probative, competent evidence demonstrates that his reported symptoms are manifestations of his service-connected hepatitis C.


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A June 2006 letter satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the record contains the Veteran's service treatment records, VA treatment records and examination reports, and lay evidence.  The Veteran underwent VA examination in May 2007 in connection with his claim.  In December 2014, the Board remanded the claim to determine whether the nature and etiology of the Veteran's claimed chronic fatigue.  Accordingly, the Veteran underwent additional VA examination in February 2015.  The VA examiner reviewed the record, performed a physical examination, and provided an opinion with adequate rationale, citing to the Veteran's medical history and outside medical literature.   38 C.F.R. § 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Furthermore, the Board finds the RO substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran asserts that he has chronic fatigue syndrome secondary to his service-connected hepatitis C.  Alternatively, he contends that he has chronic fatigue syndrome secondary to his service-connected posttraumatic stress disorder (PTSD).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

After review, the Board finds that the probative, competent evidence does not demonstrate that the Veteran has a separate, distinct disability of chronic fatigue syndrome for which service connection may be granted.  In this respect, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In May 2001, a VA physician found the Veteran's fatigue was probably from hepatitis C processes.  Similarly, a June 2002 VA treatment record indicates the clinical manifestations of the Veteran's hepatitis C primarily revolved around fatigue and mood changes, and a June 2006 VA treatment record notes that the Veteran still had fatigue despite treatment for hepatitis C.  An additional June 2006 VA treatment record indicates the Veteran reported his hepatitis C was the cause of his fatigue.

On VA examination in May 2007, however, the Veteran reported that his primary care physician had diagnosed chronic fatigue syndrome in 2005 and that his symptoms had begun a couple of years ago.  He reported generalized muscle aches, sleep disturbance, an inability to concentrate, forgetfulness, and anxiety.  The VA examiner indicated that a diagnosis of chronic fatigue syndrome had been established two years ago and found the criterion had been met to exclude other clinical conditions that might produce similar symptoms.  The VA examiner also reported that the Veteran met at least six of the 10 diagnostic criteria for chronic fatigue syndrome.

Conversely, a February 2015 VA examiner found the Veteran did not have a diagnosis of chronic fatigue syndrome and that other clinical conditions, which could produce similar symptoms, had not been excluded by history, physical examination, and/or laboratory tests.  The VA examiner noted the Veteran reported fatigue, more pronounced after a diagnosis of liver cancer.  The VA examiner found the Veteran did not have any findings, signs, or symptoms attributable to chronic fatigue syndrome; rather, the VA examiner determined the Veteran's fatigue was attributable to his hepatitis C.  The VA examiner based the opinion on medical evidence that supported the fact that hepatitis C could cause and was associated with fatigue as a common symptom.    

Here, the Board does not afford significant probative value to the May 2007 VA examiner's diagnosis of chronic fatigue syndrome.  First, the record does not indicate that the May 2007 VA examiner reviewed the Veteran's medical history, to include his VA treatment records.  The Board finds this lack of review significant as the evidence does not reflect a diagnosis of chronic fatigue syndrome in 2005 by a primary care physician or any other physician, which undermines the VA examiner's basis for the current diagnosis.  Second, the VA examiner did not explain how other clinical conditions were excluded by thorough evaluations and appropriate laboratory tests, and the record does not indicate that such examinations were performed.  In addition, the VA examiner did not discuss the Veteran's hepatitis C, which the record showed had been historically linked to his symptoms of fatigue.  Although the VA examiner discussed a connection between the Veteran's fatigue and his PTSD, the VA examiner ultimately provided a negative opinion based on the mild symptoms described by the Veteran and lack of clear medical evidence to firmly support a causal relationship.  In contrast, the Board observes that the record indicates the February 2015 VA examiner reviewed the Veteran's medical records and recent diagnostic tests, which were performed in November 2014.  In addition, the Board finds the other medical evidence supports the VA examiner's opinion by linking his symptoms of fatigue to his service-connected hepatitis C.  As a result, the Board finds the February 2015 VA examiner's opinion deserves greater probative value than the May 2007 VA examiner's diagnosis.   

The Board acknowledges the Veteran's assertions that he suffers from chronic fatigue syndrome and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder).  However, chronic fatigue syndrome is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose chronic fatigue syndrome, as he has not been shown to have the medical training necessary to do so.  In this case, the Veteran reported his symptoms to the February 2015 VA examiner; however, after considering the Veteran's statements and performing a physical evaluation, the VA examiner diagnosed fatigue secondary to hepatitis C.  Here, the Board concludes that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of chronic fatigue syndrome.  Moreover, the Board observes that the Veteran is already being compensated for his service-connected hepatitis C, to include symptoms of fatigue.  

Based on the foregoing, the Board finds the probative, competent evidence is against a finding that service connection for chronic fatigue syndrome is warranted under any theory of entitlement.  Here, the probative, competent evidence reflects that the Veteran does not have a separate disability of chronic fatigue syndrome; rather, his reported symptomatology was attributed to his service-connected hepatitis C, for which he already receives compensation.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


